DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of 07 December, 2021 is acknowledged and has been entered. Claims 1 and 13 have been amended. New grounds of rejection are provided for claims 1 and 13. With respect to the rejection of claims 18-20 as unpatentable over US 6,470,969 (Sorhaug et al.) in view of International Publication Number WO 01/88323 A1 (Jordan), applicant submits that the Jordan publication cannot be read as obviating the rejection because the processor of Jordan does not directly indicate tension or load on a line. However, Jordan was not provided for this purpose. The Sorhaug et al. reference discloses a control signal that balances the tension in the wires with the hydraulic pressure in the cylinders thus rendering obvious a processor that “monitors tension in a line”. Sorhaug et al. was merely silent with respect to a non-transitory medium (computer system) that alters tension forces if those forces exceed pre-selected parameters, and the Jordan publication was provided for that purpose. It would certainly be obvious to incorporate the computer system of Jordan into the system of Sorhaug et al. to monitor the tension in the wires as the system balances the wire tension with the hydraulic pressure in the cylinders. This rejection will be maintained.
Drawings
The drawings were received on 12/07/2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 6,343,893 B1. (Gleditsch).

As concerns claim 1, Gleditsch discloses a system, comprising: a first structure 7 configured to be coupled to a tubular string 6 extending to a seafloor, wherein the first structure comprises a drill floor 7, wherein the first structure circumscribes a derrick of an offshore vessel 16 (see figure 1); and a second structure (deck 31) configured to provide a lateral force to the first structure while allowing for vertical movement between the first structure as well as the derrick and the second structure relative to the seafloor (see figure 3A and 3B).
As concerns claim 2, Gleditsch discloses the system of claim 1, comprising an actuation system 11 disposed adjacent to the second structure.
As concerns claim 3, Gleditsch discloses the system of claim 2, comprising an active heave drawworks as at least a portion of the actuation system (this is shown in the embodiment of figure 2).
As concerns claim 4, Gleditsch discloses the system of claim 3, comprising a line coupled to the active heave drawworks and connected to the first structure (indirectly, as the line is coupled to the heave system and the tidal structure 3, which is connected to the drill floor 7).
Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UK Patent Application GB 2175946 A (Bartsch et al.).
As concerns claim 13, Bartsch et al. discloses a system, comprising: a first structure, comprising: a drill floor 6; one or more beams (jacks 7) coupled to and disposed about the drill floor; and one or more upper beams 35 coupled to the one or more beams; a derrick 9 directly coupled to the one or more upper beams; and a second structure 8 disposed at least partially around the first structure, wherein the second structure contacts the first structure to provide a lateral force to the first structure while allowing for vertical movement between the first structure 6 as well as the derrick 9 and the second structure 8 while maintaining a predetermined distance between the first structure and a seafloor.
.
 	Claim Rejections - 35 USC § 103
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,470,969 B1 (Sorhaug et al.) in view of International Publication Number WO 01/00323 A1 (Jordan).
As concerns claim 18, Sorhaug et al. discloses a control signal to control at least the portion of the actuation system to adjust the tension or load on the line to maintain a predetermined distance between the first structure 5 and a seafloor while the first structure moves vertically relative to the second structure 2. Sorhaug et al. lacks to expressly disclose a tangible, non-transitory computer-readable medium having computer executable code stored thereon, the computer executable code comprising instructions to cause a processor to: receive data related to operational characteristics of a portion of an actuation system, wherein the operational characteristics indicate tension or load on a line coupled to a first structure that moves vertically relative to a second structure laterally supporting the first structure; determine if the operational characteristics are acceptable; determine an adjustment value as a control signal when the operational characteristics are not determined to be acceptable; nevertheless this would be easily ascertainable from the disclosure of Jordan, considering that Jordan discloses an automated system having a controlling processor to control the rate of fluid flow in one or more of the tensioners to alter the tension forces if the velocities of a given number of piston travel signals exceed the heave velocity by a pre-selected critical amount. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the computer system of Jordan into the system of Sorhaug et al., to obtain the predictable result of monitoring the tension or load on the line to maintain the predetermined distance between the first structure and the seafloor, considering that Sorhaug et al. describes generating a control signal that controls an actuation system to balance the tension in the line with the hydraulic pressure in the cylinders.
3:1-12).
As concerns claim 20, Jordan discloses the tangible, non-transitory computer-readable medium of claim 18, wherein the computer executable code comprises instructions to determine if the operational characteristics are acceptable by comparing at least one of the operational characteristics to a predetermined range of values (Id.).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleditsch in view of US 9,140,079 B2 (Pohner).
As concerns claim 5, Gleditsch discloses the system of claim 4, but lacks to disclose the system wherein the active heave drawworks comprises: a drum as a portion of the active heave drawworks coupled to the line; and a controller that when in operation controls rotation of the drum to retract the line around the drum when the second structure moves vertically towards the seafloor. Pohner discloses a motion compensation system wherein the active heave drawworks comprises: a drum 8 as a portion of the active heave drawworks coupled to the line; and a controller that when in operation controls rotation of the drum to retract the line around the drum when the second structure moves vertically towards the seafloor (3:50+). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to select a drawworks compensator to predictably control the distance between the structures and the sea floor as a matter of obvious design choice by choosing from a known alternative as desired or for practicality.
As concerns claim 6, Pohner discloses the system of claim 5, wherein the controller when in operation controls rotation of the drum to extend the line from the drum when the second structure moves vertically away from the seafloor (3:50+).
Claims 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorhaug et al. in view of Gleditsch.
As concerns claim 1, Sorhaug et al. discloses a system, comprising: a first structure 5 configured to be coupled to a tubular string 7 extending to a seafloor, wherein the first structure comprises a drill floor (figure 3); and a second structure 2 configured to provide a lateral force to the first structure while allowing for vertical movement between the first structure 5 and the second structure 12 relative to the seafloor. Sorhaug et al. lacks to disclose the system wherein the first structure circumscribes a derrick of an offshore vessel and allowing for vertical movement between the first structure as well as the derrick and the second structure relative to the sea floor. Gleditsch discloses a system wherein the first structure circumscribes a derrick of an offshore vessel (figure 1) and allowing for vertical movement between the first structure (drill floor 7) as well as the derrick and the second structure 31 relative to the sea floor. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to configure the system in the arrangement of Gleditsch to obtain the predictable result of allowing for full compensation of the drill floor irrespective of tidal influence on the drilling vessel.
As concerns claim 7, Sorhaug et al. discloses the system of claim 4, comprising an upper sheave 20 disposed on the second structure, wherein the line 9 passes along the upper sheave to the first structure.
As concerns claim 8, Sorhaug et al. discloses the system of claim 7, comprising a lower sheave 19 disposed on the second structure, wherein the line passes from the first structure to along the lower sheave.
As concerns claim 9, Sorhaug et al. discloses the system of claim 8, wherein the line is coupled to an anchor point subsequent to passing along the lower sheave (as any point where the line 9 is coupled to the structure is reasonably interpreted as an “anchor point”).
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartsch et al. in view of Sorhaug et al.
As concerns claim 15, Bartsch et al. discloses the system of claim 14, but lacks to expressly disclose the system comprising a lateral support as the at least a portion of the first structure. Nevertheless Sorhaug et al. discloses the system comprising a lateral support as the at least a portion of the first structure 14. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to provide the lateral support on the first structure of Bartsch et al. as in Sorhaug et al. to obtain the predictable result of facilitating free movement between the structures.
As concerns claim 16, Sorhaug et al. discloses the system of claim 15, wherein the lateral support comprises a roller bearings 14 or pads.
As concerns claim 17, Sorhaug et al. discloses the system of claim 13, comprising an actuation system coupled to the first structure, wherein when in operation, the actuation system controls the vertical movement between the first structure and the second structure to maintaining the predetermined distance between the first structure and the seafloor (5:27+).
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleditsch, Pohner and Sorhaug et al., and further in view of US 6,926,260 B1 (De Groot et al.).
As concerns claim 10, the combination discloses the system of claim 8, but lacks to expressly disclose wherein the line is coupled to a second active heave drawworks as a second portion of the actuation system subsequent to passing along the lower sheave. Nevertheless De Groot et al. discloses an active compensation system wherein the line is coupled to a second active heave drawworks as a second portion of the actuation system subsequent to passing along the lower sheave (figures 1 and 3, the drawworks are shown at 48 and 72). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the second drawworks as a second portion of the 
As concerns claim 11, De Groot et al. discloses the system of claim 10, wherein the second active heave drawworks comprises: a second drum as a portion of the second active heave drawworks coupled to the line; and a second controller that when in operation: controls rotation of the second drum to retract the line around the second drum when a first control signal is received; and controls rotation of the second drum to extend the line from the second drum when a second control signal is received (the reference discloses multiple drums in the embodiment of figure 3, and a secondary controller (motion and load sensing device 82, which detects the tension in the hoisting cable and the movement of the vessel that is connected to a controller 90 to control the compensator 36 by the mechanism of a third compensator which is shown at 80).
As concerns claim 12, Pohner discloses the system of claim 11, wherein the second controller when in operation locks the second drum to generate an anchor point upon receipt of a third control signal (as shown in figure 2, the drawworks is being used as a conventional drawworks, the compensation is provided by the passive compensator at this time).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/              Primary Examiner, Art Unit 3679